Citation Nr: 0300718	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to recognition as the 
veteran's surviving spouse for purposes of entitlement to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  He died in December 1972.  The appellant in this 
matter is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the VA Regional 
Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  In September 1988, the Board denied the claim of 
entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA purposes. 

2.  Certain evidence added to the record since the 
September 1988 Board decision is so significant that it 
must be considered to fairly decide the merits of the 
appellant's claim. 

3.  The appellant and the veteran were married to each 
other in 1960, separated in about 1969 and remained 
separated at the time of the veteran's death in December 
1972.

4.  The appellant was not without fault in the separation 
from the veteran.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
the opening of the claim of entitlement to VA benefits as 
the surviving spouse of the veteran.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  

2.  The criteria for entitlement to surviving spouse 
status for VA benefit purposes have not been met.  38 
U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.353 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  In a 
November 2002 letter and the supplemental statement of the 
case issued in February 2002, the appellant was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types 
of evidence the VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2001).  
Accordingly, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.

The implementing regulations also redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 
2001.  They do not apply in the instant case as a claim to 
reopen was filed well before August 2001.  

I.  Factual Background

In September 1988, the Board denied the claim seeking 
entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA purposes.  The Board 
noted that in October of 1972 the veteran had completed an 
application for a nonservice-connected disability pension 
while hospitalized by the VA.  He indicated that he had 
been separated since 1970 because he and his spouse could 
not get along.  It was reported that he had worked at a 
barbecue restaurant up to a month prior to his 
hospitalization and had quit because of his current 
problem.  In October 1972, the veteran underwent an 
exploratory laparotomy with multiple liver biopsies and a 
left renal biopsy.  The diagnosis was metastatic 
carcinoma, probably from the left kidney.  The veteran was 
discharged from the hospital in November of 1972 and died 
in December of 1972.  

It was found that the veteran and the appellant, who were 
married in 1960, had separated on or about 1969 due to 
incompatibility, that they did not reconcile the marriage 
before the veteran's death in December of 1972, and the 
appellant was partially at fault in the initiation and 
continuation of the separation.  As a result, under VA 
regulations, her appeal to be recognized as the 
appellant's surviving spouse for VA purposes was denied.

In November of 1995 it was contended that while she and 
her husband were separated at the time of his death, they 
never filed for a legal separation or divorce; therefore, 
she should be entitled to receive her husband's benefits.  
In a conference report with the VA, the appellant 
reiterated her contention that she and the veteran lived 
separately, but they considered one another as man and 
wife.  The RO informed the appellant that she needed to 
obtain new and material evidence to reopen her claim.  
That evidence could include statements from persons who 
had not already provided statements previously considered 
or doctors' reports showing the veteran was ill and had to 
live in Texas apart from her.  

In a November 2000 statement, "C.A." stated that he had 
known the veteran on a daily basis during the three years 
that he was in Port Arthur, Texas.  It was reported that 
his health began to deteriorate soon after his arrival.  
In a second statement dated June 2001, C.A. stated that 
the veteran was ill and in failing health when he left 
Houston and moved to Port Arthur, Texas.  In June 2001 the 
veteran's niece reports that the veteran moved to 
Port Arthur, Texas, because he was sick.  The appellant's 
daughter reiterated this contention in June 2001.  The 
appellant's representative submitted written argument in 
July 2001.  

II.  Analysis

The record shows previous claims by the appellant which 
have been denied.  Although it appears that the appellant 
attempted to advance a claim in 1995, it is not clear if 
she was given notice of appellate rights in connection 
with an August 1995 denial letter.  Therefore, the Board 
finds that the September 1988 Board decision should be 
viewed as the most recent final determination.  Although 
the September 1988 Board decision is final, the claim will 
be reopened if "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a)

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received 
to reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 
(1994).

The Board first notes that although the RO initially found 
no new and material evidence to reopen the appellant's 
claim, it subsequently determined that new and material 
evidence had been received to reopen the claim.  The RO 
then proceeded to deny the claim on the merits.  Although 
the RO may have determined that new and material evidence 
was received to reopen the claim, the Board is not bound 
by that determination and must nevertheless consider 
whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

It appear from a December 2000 supplemental statement of 
the case that the RO viewed certain newly received 
evidence in the form of a letter from a nephew of the 
veteran, C.A., as new and material.  The Board agrees.  
The statement from this individual was not of record at 
the time of the prior final decisions, and the information 
conveyed by this individual is to the effect that the 
separation between the veteran and the appellant was for 
health reasons.  It is therefore so significant that it 
must be considered to fairly decide the merits of the 
appellant's claim.  38 C.F.R. § 3.156(a). 

Turning to the merits of the claim, the Board notes that 
the term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse or in the case of 
temporary separations) and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information. 38 C.F.R. § 3.53(b).

A surviving spouse means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death.  38 C.F.R. § 3.50(b).  
For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The VA does not dispute the appellant and the veteran were 
legally married and that such marriage was never 
terminated by divorce.  The appellant does not allege she 
and the veteran continuously cohabited from the date of 
their marriage to the date of his death.  It has also not 
been contended that the separation was due to misconduct 
of the veteran.  The appellant in this case has contended 
that the separation was due to the veteran's illness. 

Statements made by the appellant in connection with her 
present claim as well as recently received statements from 
various individuals are all essentially to the effect that 
the reason for the separation was because of the veteran's 
declining health.  However, written statements from the 
veteran when he was alive as well as from the appellant 
when she filed a claim in February 1973 are to the effect 
that they separated because they could not get along.  The 
Board believes that those statements made by the parties 
to the relationship are of the most probative value.  They 
best reflect what the parties themselves thought with 
regard to the reason for the separation.  It appears that 
prior to the veteran's death, the veteran was under the 
impression that they separated due to incompatibility, not 
because of any health reasons.  It was also the 
appellant's stated belief shortly after the veteran's 
death that they separated because they could not get 
along.  

The efforts of the appellant since that time have been 
directed to essentially assigning a reason for the 
separation which would open the door to VA benefits.  
However, her statements made in support of her present 
claim, as well as those of various other informants, are 
all in direct contrast to the written statement of the 
veteran prior to his death and the appellant shortly 
thereafter.  The Board also notes that the separation took 
place in approximately 1969, but the medical evidence of 
record shows that the veteran's health problems did not 
arise until approximately 1972.  This also argues against 
the appellant's current contention that the separation was 
due to the veteran's declining health.  The Board 
acknowledges the various lay statements offered in support 
of the appellant's claim, but these statements are simply 
not as probative as the written statements made by the 
veteran and the appellant themselves during the period 
shortly before and shortly after the veteran's death.  In 
sum, the Board is unable to find that the appellant was 
without fault in the separation from the veteran.  As 
such, her claim must be denied. 


ORDER

The appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for VA benefit purposes 
has been reopened, but entitlement to that benefit is not 
warranted.  The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

